Citation Nr: 0212057	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
fracture with tendinitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 (2001) from March 1998 for left ankle 
fracture with tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to April 
1978 and had subsequent periods of active duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for left 
ankle fracture with tendinitis, denied service connection for 
a right ankle disorder, as being secondary to the service-
connected left ankle, and denied entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.30.  

In July 2000, the veteran and a friend presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

The veteran perfected appeals as to all three issues; 
however, service connection for right ankle calcaneal 
osteotomy with tendon transfer was granted by means of a 
March 2002 rating decision.  The veteran has not filed a 
notice of disagreement following the grant of service 
connection for the right ankle disorder, and thus that claim 
is no longer on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim).

The Board notes that in an August 2001 VA examination report, 
the examiner noted that the veteran had moderate left foot 
drop.  The veteran's representative has asserted that such 
may be service connected.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board further notes that the veteran's representative 
asserted that the above issue of foot drop must be clarified 
prior to a decision on the claim for an increased evaluation 
for the left ankle fracture with tendinitis.  The Board 
disagrees and finds that the issue currently before the Board 
addresses a disability of the musculoskeletal system.  Foot 
drop relates to a disability of the neurological system.  The 
Board does not find that these are inextricably intertwined 
issues and will adjudicate the issue for an increased 
evaluation for the left ankle fracture with tendinitis.  See, 
for example, Brady v. Brown, 4 Vet. App. 203, 206 (1993) and 
38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).


FINDINGS OF FACT

1.  Left ankle fracture with tendinitis is manifested by no 
more than moderate limitation of motion, including as a 
result of functional impairment due to pain.

2.  The evidence does not establish that the veteran in March 
1998 underwent surgery for the left ankle either that 
necessitated at least one month of convalescence or resulted 
in severe postoperative residuals or that her left ankle was 
immobilized by cast.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left ankle fracture with tendinitis have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2001).


2.  The criteria for a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for left ankle fracture with 
tendinitis following surgery in March 1998 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1999 rating decision on appeal, the 
March 2000 statement of the case, and the August 2000 and 
March 2002 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for the service-connected left ankle and 
the evidence necessary for a temporary total evaluation under 
38 C.F.R. § 4.30.  In the March 2000 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for an increased evaluation.  The 
Board is aware that in the statement of the case, the RO 
provided the veteran with the provisions of 38 C.F.R. § 4.29 
(2001), but not 38 C.F.R. § 4.30.  However, in its reasons 
and bases for denying a temporary total evaluation under 
38 C.F.R. § 4.30, the RO explained what was necessary to 
establish a temporary total evaluation under that regulation.  
Thus, the Board finds that the veteran has been informed of 
the evidence necessary for a temporary total evaluation under 
38 C.F.R. § 4.30.

These determinations and correspondence copies of these 
determinations were mailed to the veteran and her accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and her 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, in a July 2001 letter, the RO informed the 
veteran that it would assist her in obtaining any evidence 
that she identified and gave her 60 days to respond.  The 
record reflects that the veteran did not respond to the July 
2001 letter that provide her with a comprehensive discussion 
of the VCAA and the obligation of both parties in producing 
evidence and the VA duty to assist in obtaining relevant 
evidence.

As to assisting the veteran in obtaining relevant records, 
the veteran submitted numerous records from a military 
medical facility, where she underwent the March 1998 surgery 
on her left ankle.  At the July 2000 RO hearing, the veteran 
testified that she was receiving anti-inflammatory medication 
from the VA clinic in Fort Worth, Texas.  The record does not 
reflect that the RO obtained any treatment records from that 
clinic; however, based upon the veteran's testimony, it 
appears that she received medication only.  When discussing 
what her doctor had told her at the hearing, the veteran was 
clearly talking about her doctor at the military medical 
facility.  She stated that all the surgeries she has 
undergone with her left and right ankles have been at the 
military medical facility.  These are additional bases for 
the Board's belief that she received medication only from the 
VA clinic in Fort Worth, Texas.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for her left ankle that have not been associated 
with the claims file.  

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to her claim for 
an increased evaluation.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran claims that her service-connected left ankle 
fracture with tendinitis is worse than the current 10 percent 
evaluation contemplates.  She also claims that she warrants 
benefits under 38 C.F.R. § 4.30 following surgery on her left 
ankle in March 1998 to remove a previously implanted 
hardware.

Service connection for left ankle fracture with tendinitis 
was granted by means of a September 1996 rating decision and 
assigned a 10 percent evaluation, effective May 1, 1996.  The 
veteran had injured her left ankle during a period of active 
duty for training.  She did not appeal the initial rating 
determination.

In a March 31, 1998, letter a physician stated that the 
veteran had undergone a surgical procedure on March 24, 1998, 
at a military medical facility to have hardware from a 
previous surgical procedure on the left foot removed.  
According to the letter, her rehabilitation plan was to keep 
her weight bearing as pain would tolerate.  The physician 
asked that she be excused from work duties from March 25, 
1998, through April 2, 1998, for convalescence.

An April 1, 1998, military medical facility record shows that 
the veteran was seen.  The examiner noted that the wound was 
cleaned and that the veteran had reached maximum improvement.  
It was the recommendation that she return to duty on April 6 
with light duty on an as needed basis.

A May 1998 military medical facility record shows that the 
veteran was seen with right and left foot pain.  As to her 
left foot, the veteran stated that it was mildly 
uncomfortable.  The examiner noted that the veteran's chief 
complaint was that of pain over the navicular bone of in the 
right foot.  The examiner stated that the veteran reported 
that her left foot would swell every day with a couple of 
hours of activity.  Examination revealed swelling over the 
left navicular and moderate tenderness to palpation.  The 
examiner noted that there was bilateral pes planus.  The 
assessment was sprain of the right post tibial tendon and pes 
planus, bilaterally.

In July 2000, the veteran and a friend testified at an RO 
hearing.  The veteran stated that her left ankle had a 
tendency to give out, that she did not have good range of 
motion of her left ankle and that it would swell.  She 
reported having chronic pain and wearing a special brace for 
her left ankle.  She indicated that the last surgery she had 
on her left ankle was when they removed the pin from it.  The 
Hearing Officer noted that a letter in the file had indicated 
that she should be off her left ankle from March 25, 1998, to 
April 2, 1998 for convalescence.  When asked how long she had 
been off of work following that surgery she answered, "About 
two to three weeks, maybe, because it didn't take that long 
for the pin."  She stated she was a pharmacist technician.

The veteran's friend testified that she and the veteran had 
been friends since 1968 and that she had tried to help the 
veteran when she was on crutches.  She stated that the 
veteran was not getting any pay for the time she had to take 
off and that she lost her house and "a few other things."  
She described the veteran as "quite distressed and suffering 
from depression."

An August 2001 VA examination report shows that the veteran 
reported that following the removal of the pin in her left 
ankle, she had developed foot drop and had to wear a brace.  
She stated she had progressively severe pain in the left 
ankle and was on medication, which did not help.  Physical 
examination of the left foot revealed a two-inch scar on the 
dorsum of the foot going to the junction of the ankle.  The 
examiner noted that she had an additional scar on the medial 
aspect of the left foot from the instep three inches down to 
the medial lower left leg.  The examiner stated the veteran 
could flex the left ankle 30 degrees and extend it to 
20 degrees with some discomfort.  The examiner reported that 
she had moderate tenderness of the left Achilles tendon and 
could medially rotate the ankle 10 degrees and laterally 
rotate the ankle 30 degrees with pain.  The examiner stated 
there was no local heat or edema.  The impression entered was 
status post left ankle fracture with subsequent postoperative 
repair in 1992 with subsequent left ankle pain, a moderate 
left-sided foot drop, and moderate symptoms of progressive 
disability.

A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5024, tenosynovitis is to be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2001).  
Under Diagnostic Codes 5003, which addresses degenerative 
arthritis, it states that arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  Normal plantar flexion of the ankle is from 
0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II (2001). 

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the left ankle 
fracture with tendinitis.  The treatment reports show that 
the veteran has pain in her left ankle.  In the July 2001 
examination report, the examiner stated that the left ankle 
had 30 degrees of flexion and 20 degrees of dorsiflexion.  
Such limited motion is indicative of no more than moderate 
limitation of motion.  Normal flexion of the ankle joint is 
45 degrees and normal extension is 20 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  Thus, the veteran has full 
extension/dorsiflexion and no more than moderate limitation 
of flexion.  The examiner noted that the veteran had moderate 
tenderness to palpation of the left ankle.  He also reported 
that there was no local heat or edema.  The Board finds that 
the preponderance of the evidence is against a finding that 
the left ankle disorder is any more than moderately 
disabling, and thus no more than a 10 percent evaluation is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board observes that there has been no evidence that that 
the veteran has marked limitation of motion of the left 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
only report of range of motion is in the August 2001 
examination report.  Again, as stated above, the limited 
motion of the veteran's left ankle is no more than moderately 
disabling.  There is no evidence of ankylosis of the ankle or 
of the subastragalar or tarsal joint to consider Diagnostic 
Codes 5270 and 5272 in determining whether an increased 
evaluation could be granted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, 5272 (2001).  Additionally, there is no 
evidence of malunion of the os calcis or astragalus to 
warrant consideration of Diagnostic Code 5273.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (2001).  The description of the 
veteran's left ankle in the August 2001 examination report 
and the other military medical facility reports show that the 
veteran's left ankle is no more than moderately disabling.

The Board notes that in making this determination it has 
specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (citing 38 C.F.R. §§ 4.40, 4.45).  The 
Board does not doubt that the veteran has functional 
impairment; this fact is recognized by the current 10 percent 
evaluation.  The veteran has reported pain and limitation of 
motion, which is substantiated by the medical records.  
However, neither the veteran nor the examination/treatment 
reports have established that there is additional limited 
motion or the functional equivalent of limitation of motion 
beyond that described in these reports.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, the Board finds that the 
service-connected left ankle fracture with tendinitis is no 
more than 10 percent disabling.  

The veteran is competent to report her symptoms; however, to 
the extent that she has described severe pain and functional 
impairment, attributable to the service-connected left ankle 
fracture with tendinitis (and not the foot drop), the medical 
findings do not support her contentions.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
for the left ankle fracture with tendinitis is not warranted.  
In a claim for increase the current findings are given 
precedence where as here they are comprehensive.  The record 
shows complaints and treatment directed primarily to the 
right foot and in May 1998 the left foot was described as 
mildly uncomfortable with swelling after several hours of 
activity relived with elevation and rest.  To this extent, 
the preponderance of the evidence is against her claim, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


B.  38 C.F.R. § 4.30

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2001).

The Board notes that the veteran has claimed convalescence 
with surgeries on her left ankle in 1992 and 1994.  Those 
issues are not before the Board and were adjudicated by the 
RO in a March 2002 rating decision.  The only issue before 
the Board is whether the veteran is entitled to a temporary 
total evaluation following the March 1998 surgery on her left 
ankle, when a pin had been removed.

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a temporary total evaluation for the left ankle 
following the March 1998 surgery.  Initially, the Board notes 
that subsection (a)(3) under 38 C.F.R. § 4.30 is not 
applicable, as the veteran is not claiming that her left 
ankle was immobilized.  As to subsections (a)(1) and (a)(2), 
the veteran has not brought forth evidence that she underwent 
surgery that either necessitated at least one month of 
convalescence or resulted in severe postoperative residuals.  
See 38 C.F.R. § 4.30.  In fact, at the July 2000 RO hearing, 
when specifically asked how much convalescence she had 
following the March 1998 surgery, the veteran stated that she 
had two to three weeks of convalescence.  Additionally, the 
March 31, 1998, letter from the physician indicated that the 
veteran needed approximately one week of convalescence.  This 
does not establish that the surgery necessitated at least one 
month of convalescence.  The record does not show that she 
received crutches for ambulating.  

The post surgical treatment reports, dated in April 1998 and 
May 1998 do not show that the veteran needed more than a week 
of convalescence, according to a physician, or that she had 
severe postoperative residuals.  The record does not confirm 
that she had compromised regular weight bearing or a cast 
immobilized ankle.  38 C.F.R. § 4.30.  There is nothing in 
the claims file that establishes that the veteran meets the 
criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30.  The testimony regarding the veteran being on 
crutches is not confirmed with regard to the pin removal in 
1998.  Accordingly, the preponderance of the evidence is 
against her claim, and there is no doubt to be resolved.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
discussed its application to the veteran's case regarding the 
left ankle disability.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation and addressed the 
matter.  No argument has been directed to an increased rating 
on an extraschedular basis.  Nor do the veteran's statements 
on appeal, as well as those of her representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits.  
Thus the Board finds that it is not material to the 
determination in this case.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
ankle fracture with tendinitis is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 from March 1998 for left ankle fracture with 
tendinitis is denied.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

